Case 1:20-cv-02172-RM-NYW Document 39 Filed 11/11/20 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-02172-RM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE, and
  ALISSIA ACKER,
  IRMA JOLENE FISHER, and
  TOBIAS HOPP, on behalf of themselves, and others similarly situated,

        Plaintiffs,

  v.

  CITY OF AURORA, COLORADO
  POLICE CHIEF VANESSA WILSON, in her official and individual capacities,
  MAYOR MICHAEL COFFMAN, in his individual capacity,
  STEPHEN REDFEARN, in his individual capacity,
  DELBERT L. TISDALE, JR., in his individual capacity,
  MICHAEL McCLELLAND, in his individual capacity,
  TERRY BROWN, in his individual capacity,
  REGINALD DePASS, in his individual capacity,
  NATHANIEL MOSS, in his individual capacity,
  STEPHEN T. GARBER, in his individual capacity,
  DARREN CHAMBERLAND, in his individual capacity,
  MATTHEW BRUKBACHER, in his individual capacity,
  WILLIAM HUMMEL, in his individual capacity,
  DANIEL SMICK, in his individual capacity,
  JASON BUBNA, in his individual capacity,
  AUSTIN RUNYON, in his individual capacity,
  SAMMIE WICKS, II, in his individual capacity,
  JOSHUA WINTERS, in his individual capacity,
  KEVIN DEICHSEL, in his individual capacity,
  RYAN SWEENEY, in his individual capacity,
Case 1:20-cv-02172-RM-NYW Document 39 Filed 11/11/20 USDC Colorado Page 2 of 4




  JORDAN O’NEAL, in his individual capacity,
  CALEB JOSEPH PARRELLA, in his individual capacity,
  EDWARD L. VANCE, in his individual capacity,
  NICHOLAS WILSON, in his individual capacity,
  MICHAEL BENDER, in his individual capacity,
  KATHRINE LEWIS, in her individual capacity,
  DEJON MARSH, in his individual capacity,
  ROBERT ROSEN, in his individual capacity,
  RONALD JAUREGUI-GUTIERREZ, in his individual capacity,
  HADEN JONSGAARD, in her individual capacity,
  MATTHEW GREEN, in his individual capacity,
  ETHAN SNOW, in his individual capacity,
  BRIAN MCCLURE, in his individual capacity,
  SCOTT OSGOOD, in his individual capacity,
  RYAN STOLLER, in his individual capacity,
  JUAN GONZALEZ, in his individual capacity,
  JENNIFER MCCORMACK, in her individual capacity,
  NICHOLAS BRUNGARDT, in his individual capacity,
  JOSHUA BEBEE, in his individual capacity,
  STEVEN BRENNEMAN, in his individual capacity,
  NICHOLAS LESANSKY, in his individual capacity,
  MATTHEW CAMPBELL, in his individual capacity,
  CORY MANKIN, in his individual capacity,
  GRETA SALAZAR, in her individual capacity,
  JEANNETTE RODRIGUEZ, in her individual capacity,
  ROBERT WEATHERSPOON, in his individual capacity,
  TYLER TIEGEN, in his individual capacity,
  SEAN CONLEY, in his individual capacity,
  CHRISTOPHER (SHANE) PURCELL, in his individual capacity,
  LEWIS LITWILER, in his individual capacity,
  GREG BRYANT, in his individual capacity,
  BEN BULLARD, in his individual capacity,
  RYAN MCCONNELL, in his individual capacity
  BRANDON HOLDER, in his individual capacity,
  ANTHONY ROSALES, in his individual capacity,



                                       2
Case 1:20-cv-02172-RM-NYW Document 39 Filed 11/11/20 USDC Colorado Page 3 of 4




  GREG GOMPERT, in his individual capacity,
  CARLY SIMMONS, in her individual capacity,

       Defendants.



        ENTRY OF APPEARANCE ON BEHALF OF DEFENDANT JEANETTE
                            RODRIGUEZ



         Pursuant to D.C.COLO.LAttyR 5(a), PETER H. DOHERTY of the law firm
  LASATER & MARTIN, P.C., enters his appearance as counsel of record for Defendant
  Jeanette Rodriguez, in her individual capacity.

                                       LASATER & MARTIN, P.C.

                                       By: /s/ Peter H. Doherty                 .
                                       Peter H. Doherty
                                       8822 S. Ridgeline Blvd., Suite 405
                                       Highlands Ranch, CO 80129
                                       Telephone: 303-730-3900
                                       Facsimile: 303-730-3939
                                       E-mail: Peter@LasaterandMartin.com
                                       Attorney for Defendant Jeanette Rodriguez




                                          3
Case 1:20-cv-02172-RM-NYW Document 39 Filed 11/11/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I CERTIFY that a true and correct copy of the foregoing ENTRY OF
  APPEARANCE ON BEHALF OF DEFENDANT JEANETTE RODRIGUEZ, was
  electronically filed with the Clerk of Court using the CM/ECF system, on November 11,
  2020 and served on the following:

  For the Plaintiffs
  Helen S. Oh
  Andrew Joseph McNulty
  Mari Anne Newman
  KILLMER LANE & NEWMAN LLP
  1543 Champa Street
  Suite 400
  Denver, CO 80202
  (303) 571-1000
  hoh@kln-law.com
  mnewman@kln-law.com
  amcnulty@kln-law.com

  For Defendants City of Aurora, CO. & Vanessa Wilson, in her individual and official capacities
  Eric Michael Ziporin
  Jonathan N. Eddy
  Thomas S. Rice
  SGR, LLC
  3900 East Mexico Avenue
  Suite 700
  Denver, CO 80210
  (303) 320-0509
  eziporin@sgrllc.com
  trice@sgrllc.com
  jeddy@sgrllc.com



                                             s/ Kate Braden                              .




                                                 4
